﻿Let me first pay
tribute to the commitment and the courage of the
Special Representative of the Secretary-General, Sergio
Vieira de Mello, and all the United Nations staff
members who lost their lives in the unprecedented
attack on United Nations headquarters in Baghdad. The
date of 19 August is engraved in the consciousness of
the international community and in the annals of the
United Nations. We were forced to face a fact that we
have not tackled with the necessary determination in
the past: the vulnerability of United Nations staff
worldwide. While legal protection can certainly not
prevent an attack such as the one of 19 August, we
must nevertheless provide the best possible protection
in this respect. We therefore hope that the General
Assembly will take the necessary measures to make the
23

United Nations Convention on the Safety of United
Nations and Associated Personnel more effective.
The process that led to this engagement of the
United Nations in Iraq constituted a major crisis for the
existing mechanisms dealing with threats to
international peace and security, first and foremost the
Security Council. This Organization is subject to and
dependent on the political will of its Members. Its
distinctive quality lies in the fact that it provides
legitimacy in accordance with international law. This
outstanding quality it must not lose, and we are all
challenged to stand up for this core function of the
United Nations, which is a good part of its raison d''tre
in today's world. The crisis the United Nations has
gone through in connection with the action taken
against Iraq will not be overcome simply by adopting a
pragmatic approach in dealing with the aftermath
thereof. We welcome the ongoing discussions in the
Security Council on a stronger and more meaningful
role of the United Nations in Iraq. At the same time,
there must also be a recognition that international law
continues to be the foundation for our actions in
dealing with problems of international peace and
security and that the rule of law needs to be applied
both at the national and at the international levels.
Like any other State, in particular small States,
Liechtenstein attaches the highest possible priority to
the rule of international law   expressed, inter alia, in
our commitment to the International Criminal Court  
and international relations that are based on rules
derived from international legal standards. The United
Nations, as the core body for drafting and adopting
those standards, must continue to play its role in
defending and upholding them.
It is more obvious than ever that the Security
Council is facing a particular challenge in this respect.
While discussions in the media, in the academic world
and in think tanks after the military action against Iraq
invariably have focused on the theme of the need for
quick and effective Security Council reform, this sense
of urgency was lost on the Open-ended Working Group
on Security Council Reform   the very body that has
the competence to make decisions on such reform.
After 10 years of debate on this issue, we all appreciate
the difficulties attached to it, and they are indeed big.
However, these difficulties are not sufficient
justification for our failure to resolve an issue that
everybody agrees is a major obstacle to the effective
functioning of the Organization as a whole. It was
therefore rather disturbing to see the Open-ended
Working Group continue engaging in business as usual,
while the world   the world we are supposed to
represent, after all   unanimously called for effective
and comprehensive reform.
The composition of the Council is clearly a
reflection of a geopolitical reality that ceased to exist a
long time ago and enlargement thus continues to be an
indispensable element of a meaningful reform of the
Council. At the same time, there is also a clear need to
address other issues, such as the mechanisms for
decision-making and in particular the implementation
of Security Council resolutions   whether adopted
under Chapter VI or Chapter VII   and issues of
legality. We hope that the initiative the Secretary-
General presented last week will contribute to making
the main organ that is at the centre of the world's
attention a more effective and representative body.
While the work on Security Council reform has
been slow and unsatisfactory overall, it has
nevertheless produced some important and positive
results. The Council has opened up to the membership
as a whole and increasingly engaged in open debates,
both on thematic and on other issues of concern to the
membership as a whole. Liechtenstein welcomes this
development and has participated in many of those
debates.
This increased openness of the Council, however,
does not resolve the issue of its accountability. The
effectiveness and credibility of the Council will be
much enhanced if it bases its decision-making on a
dialogue with the States on whose behalf it acts. In the
recent past, the Council has made some decisions that
were controversial and others that were of
unprecedented reach. Some of the measures taken in
connection with financial sanctions impact directly on
the lives of individuals who have no means of bringing
their grievances stemming from such decisions to the
attention of the Council. Since the Council makes its
decisions on behalf of the entire membership and since
their implementation is mandatory for all Member
States, there should be ways for all Member States to
express the concerns they might have with regard to
such decisions. The appropriate body for such
discussions is obviously the General Assembly, the
only main organ of the organization of universal
membership.
24

When educating people about the United Nations,
we keep stumbling upon one issue: The need to explain
that the United Nations is not identical with the
Security Council. The fact that the Council is seized
with the most burning issues and the most pressing
international crises is only one part of the explanation
for this fact. The flip side which we must no longer
ignore is the increasingly futile struggle of the General
Assembly to play its rightful role in accordance with
the Charter of the United Nations. An overburdened
agenda, sterile debates, an overflow of documentation
and the routine adoption of resolutions, that are but a
rehash of past resolutions, have a combined devastating
effect on the relevance of this body.
The General Assembly is today paralysed to a
point that keeps it from dealing with the politically
crucial issues and from acting in a quick and flexible
manner. A good illustration is the resolution in which
the General Assembly condemned the attack on the
United Nations headquarters in Baghdad. Even though
everybody shared the shock and dismay about this
vicious attack, it took the General Assembly almost a
month to adopt the said resolution.
The current state of the Assembly sadly plays into
the hands of its detractors. Presiding over the General
Assembly is a very difficult task, Mr. President. If you
are able to lead this Assembly out of its established
routine of paying lip service to its own reform and if
you are able to initiate the radical reform this body so
desperately needs, you will have created a lasting
legacy, and we will support you.
Much has been said about the crisis in which the
United Nations finds itself after this difficult year.
However, every crisis is an opportunity, and I hope that
the Assembly will take up its work in this spirit. Very
rarely over the past few years has the public interest in
the United Nations been greater than it has over the
past 12 months. We must ensure that the peoples of the
world continue turning to the United Nations as the
place where established rules are upheld, new
challenges are tackled and effective and responsible
action is taken collectively.







